Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on respondent’s attorney and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before February 6, 1962, with notice of argument for the March 1962 Term of this court, said appeal to be argued or submitted when reached. In all other respects the motion is denied. Concur — Botein, P. J., Breitel, Yalente, Stevens and Eager, JJ.